Dear Mr. McInnis:
This office is in receipt of your opinion request wherein you ask whether or not it is permissible for you to continue to hold full time employment with the St. Bernard Parish Sheriff's Office while holding the elected office of Councilman for the St. Bernard Parish Council. Our response is in the negative.
Louisiana's Dual Officeholding and Dual Employment Laws, LSA-R.S.42:61, et seq., provide for prohibitions against the simultaneous holding of certain offices, as stated in LSA-R.S.42:63(D):
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The law prohibits an individual from holding office with a parish governing authority, in this instance the St. Bernard Parish Council, while holding employment with the Sheriff's Office. Accordingly, it is impermissible for you to hold both positions simultaneously.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Guy McInnis 4617 Genie Street Meraux, LA 70075
DATE RECEIVED:
DATE RELEASED:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL